Title: From Thomas Jefferson to Jacob Van Staphorst, 13 November 1823
From: Jefferson, Thomas
To: Van Staphorst, Jacob,Van Staphorst, Nicolaas


Messrs N. & J. Vanstaphorsts
Monto
Nov. 13. 23.
I have duly recd your favor of Sep. 8, informing me that your connections of business with messrs Leroy & Bayard of N.Y. are discontinued, and that your agency in this country, is now transferred to Mr Gul Ludlow of the same place, to which notice I shall pay due attention in the payments I have still to make on your account. I am truly sensible of the kindness with which your house his indulged me in those heretofore made  you are doubtless informed of the distressed state to which this country has been reduced by the abuse of banking instns, by the fluctuations in the value of money and of property which these introduced  first flooding us with circulatory paper far beyond what was salutary  then calling it in  and  leaving us suddenly without a sufficiency for ordinary exchanges,  and thus rendering property unsaleable but at enormous sacrifices. a repletion of the circuln can only be by the  gradual influx of metallic money, and during this slow opern even small forbearances are conveniences. You are still so kind in your letter as to express your willingness to recieve my balance either in an entire payment or at regular instalmts as may be most convent to me.  I had assured Messrs Leroy & B. of an entire payment in the ensuing spring, and should have  certainly made it, but shall find a real convenience in the additional indulgence now offered and will avail myself of it so far as to say that of the balance  of 2083D. 20 now remaining due 1083.20 shall be paid in the ensuing spring (say May or June until which time the crop of the  present year  will not get to market) and the remaining 1000.D. at that time twelve month, exclusive of the interest  which will be due at each respective payment and that this shall be done with punctuality. your desire is perfectly reasonable, to close this object finally and to relieve you books from this small & lingering  transaction, and I feel it a duty of gratitude to fulfill your  wish; and reiterating my acknolmts for so much accomodn & begs leave to place here the expressions of the  sincere  attamt  I entert. to my old friends and personal aegus of your house & names, I pray you to accept assurances of my great esteem & respect for yourselvesTh: J